Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. This action is in response to papers filed September 9, 2021. Claims 31-50 are currently pending. No claims were amended, cancelled or newly added by Applicants’ amendment filed on 9/9/2021. 
The examiner acknowledges receiving a Declaration under 37 C.F.R. § 1.131 executed by Drs. Nicholas Restifo and Douglas Palmer (the Restifo Decl.) and filed on September 9, 2021.
Therefore, claims 31-50 are under examination to which the following grounds of rejection are applicable.
Priority
This Application claims priority as a CON of 16/786,013 filed on 02/10/2020, now abandoned, which is a CON of 15/256,086 filed on 09/02/2016, a notice of allowance was issued on 3/19/2021, which is a CON of 15/224,159 filed on 07/29/2016, now abandoned. 
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications US 62/199,905, filing date 2015/07/31; US 62/232,983 filing date 2015/09/25; US 62/286,206 2016/01/22; US 62/295,670 filing date 2016/02/16; US 62/330,464 filing date 2016/05/02 and US 62/360,245 filing date 2016/07/08. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/199,905, filed July 31, 2015 and  62/232,983, filed September 25, 2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claim 31 is directed to a pharmaceutical composition for cellular therapy that comprises: a population of genetically modified human natural killer cells that comprise a genomic disruption in an endogenous cytokine inducible SH2-containing (CISH) gene that suppresses or eliminates expression of a cytokine inducible SH2-containing (CISH) protein encoded by said CISH gene; and a pharmaceutically acceptable carrier or excipient. 
Independent claim 41 is directed to a pharmaceutical composition that comprises: a population of genetically modified human lymphocytes that comprise a genomic disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a cytokine inducible SH2-containing (CISH) gene, and a genomic disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a transforming growth factor beta receptor II (TGFBRII) gene; and a pharmaceutically acceptable carrier or excipient.
Claim 46 is directed to a method of treating cancer in a human subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 31.
Claim 49 is directed to a method of treating cancer in a human subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 41.

All claims 31, 41, 46  and 49 require a genomic disruption in an endogenous cytokine inducible SH2-containing (CISH) gene. 
Provisional Applications 62/199,905, filed July 31, 2015 and 62/232,983, filed September 25, 2015 disclose disruption of at least one endogenous immunological checkpoint 
Thus, the claims presently pending in the current application are afforded priority to Provisional Applications US Provisional Application 62/286,206, filed January 22, 2016, which does disclose disrupting the CISH gene. Thus, the earliest possible priority for the instant application is January 22, 2016. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Response to arguments
Withdrawn rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 103
In view of the Restifo Decl. under 37 C.F.R. §1.130(a) to establish that the Palmer et al. publication published on November 2. 2015 is in fact by the inventors, the rejections of claims 31-46 and 48-50 under 35 U.S.C. 103(a) as being unpatentable over WO 2014/191128 to Choulika et al., of record IDS filed on 09/08/2016; Citations are from the National Stage U.S. Pub 2016/0184362.The National Stage is deemed an English language translation of the PCT; hereafter referred to as Duchateau), in view of Palmer et al., (2015; The Journal of Experimental Medicine, pp. 2095-2113; of record IDS filed 09/08/2016) and Welstead et al. (US Pub 2017/0175128; priority filing date 2015/0325 and 2014/0418; of record) as evidenced by Blast search for SEQ ID NO:103(June 4,2021, pp. 1-25); NCBI Reference Sequence: NG_023194.1; (June 4; 2021, pp. 1-5) and Overwijk et al. (Journal for ImmunoTherapy of Cancer 2013, 1:11) have been withdrawn. 
***
In view of the Restifo Decl. under 37 C.F.R. §1.130(a) to establish that the Palmer et al. publication is in fact by the inventors, the rejections of claim 47 under 35 U.S.C. 103(a) as being unpatentable over WO 2014/191128 to Choulika et al., of record IDS filed on 09/08/2016; Citations are from the National Stage U.S. Pub 2016/0184362.The Duchateau), in view of Palmer et al., (2015; The Journal of Experimental Medicine, pp. 2095-2113; of record IDS filed 09/08/2016) and Welstead et al. (US Pub 2017/0175128; priority filing date 2015/0325 and 2014/0418; of record) as applied to claims 31, and 47 above, and further in view of Rosenberg et al., (Current Opinion in Immunology 2009, 21:233–240) has been withdrawn.

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Obviousness Type Double Patenting 
Claims 31-50 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,406,177. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants.
The instant application claim methods and compositions, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
	Claim 1 of U.S. Patent ‘177 is directed to:
 A method for treating a cancer in a subject, wherein said cancer comprises cancer cells that express a neoantigen, said method comprising: administering to said subject a pharmaceutical composition that comprises a population of ex vivo engineered primary lymphocytes that express an endogenous or exogenous T cell receptor (TCR), ex vivo engineered primary lymphocytes comprise a gene disruption in a target site in a region corresponding to exon 2 or exon 3 of the genome of the human cytokine inducible SH2-containing protein (CISH) of SEQ ID NO: 103, wherein said gene disruption is a targeted double strand break at the target site, and wherein said gene disruption is introduced by a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) system comprising a Cas9 nuclease and a guide ribonucleic acid (gRNA), wherein said gRNA is at least 15 contiguous base pairs complementary to 15 base pairs of exon 2 or exon 3 of the CISH genomic sequence, wherein said gRNA hybridizes to a CISH gene sequence that comprises a sequence having at least 80% identity to one of SEQ ID NOS: 75-86, and wherein said double strand break results in an efficiency of integration of an exogenous polynucleic acid at the CISH locus of human T cells of at least 60% as measured by tracking of indels by decomposition (TIDE) analysis.


Claims 31 and 46 of the invention are directed to a pharmaceutical composition and methods of treating cancer in a subject comprising administering said composition, the composition comprising: 
	a population of genetically modified human natural killer cells that comprise a genomic disruption in an endogenous cytokine inducible SH2-containing (CISH) gene that suppresses or eliminates expression of a cytokine inducible SH2-containing (CISH) protein encoded by said CISH gene; and a pharmaceutically acceptable carrier or excipient.


Claims 41 and 49 of the invention are directed to a pharmaceutical composition and methods of treating cancer in a subject comprising administering said composition, the composition comprising: 
	a population of genetically modified human lymphocytes that comprise a genomic disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a cytokine inducible SH2-containing (CISH) gene, and a genomic disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a transforming growth factor beta receptor II (TGFBRII) gene; and a pharmaceutically acceptable carrier or excipient.


Because claims 1 and 46 are broadly directed to pharmaceutical compositions and method comprising said compositions comprising a disruption in an endogenous CISH, the instant claims embrace the invention as set forth in claims 1-23 of U.S. Patent 10,406,177. Thus, claims  1-23 of U.S. Patent 10,406,177 are members of the claimed genus of the instant claim 31. It is well established that a species of a claimed invention renders the genus obvious. In re Schaumann , 572 F.2d 312, 197 USPQ 5 (CCPA 1978).  	As mentioned above, double-patenting rejections of claims to a method of use based on a claimed composition are proper.  

Response to Applicants’ Arguments as they apply to rejection of claims 31-50 under Obviousness Type Double Patenting 
At pages 7-8 of the remarks filed on 9/9/2021, Applicants essentially argue that the present claims are patentably distinct and fundamentally different from the claims of the '177. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Claims 1 of ‘177 patent is directed to a method comprising a pharmaceutical composition that comprises lymphocytes that express an endogenous or exogenous T cell receptor (TCR) comprising a genomic disruption of CISH. The instant claims, in part are, directed to methods and compositions comprising, in part,  natural killer cells comprising  a genomic disruption of CISH.  A lymphocyte is a type of white blood cell that includes natural killer cells, T cells and B cells (See definition, Lymphocyte – Wikipedia pp, 1-7; downloaded 9/30/2021). Accordingly, a T cell is a type of lymphocyte. As previously stated,  Duchateau et al., discloses engineered T-cells, a species of Lymphocytes. However, Duchateau et al., does not teach a population of NK cells, which is another species of Lymphocytes.
         New grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and by dependence, claims 42-45 and 49- 50 are vague and indefinite in the recitation of “a genomic disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a cytokine inducible SH2-containing (CISH) gene”  and “a genomic disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a transforming growth factor beta receptor II (TGFBRII) gene;” as it is unclear the region or regions of the CISH gene and TGFBRII gene that are intended to be encompassed by the quoted phrase. The phrase: within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a CISH and TGFBRII gene,  is not defined by the claim. The Specification does not provide a definition of a genomic disruption  within 10 base pairs of a protospacer adjacent motif (PALM) sequence in a CISH or a genomic disruption  within 10 base pairs of a protospacer adjacent motif (PALM) sequence in a TGFBRII. 
Researchers have engineered Cas9 enzymes to exhibit relaxed PAM specificities. In one approach, an unbiased selection system was used to relax the NNGRRT PAM requirement of SaCas9 to NNNRRT (see Komor et al., Cell 168, January 12, 2017; page 22, col. 2, first full paragraph, Table 1; of record). One of ordinary skill in the art would appreciate that genome-editing techniques using RNA-guided nucleases target specific PAM sequences. For example, SpCas9 targets NGG PAM sequence which occurs on average every 8-12 bp in the human genome. 

    PNG
    media_image1.png
    897
    606
    media_image1.png
    Greyscale

Thus, the product claims and methods of using said product are lacking essential elements and/or steps necessary to enable the achievement of the recited level of disruption within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM)  TGFBRII gene. As such the metes and bounds of claims  41-45 and 49- 50 are indefinite. 
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31, 32, 35 and  37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (2013; Nature Immunology pp. 732-741; of record) in view Zhang et al (US Pub .
Regarding claim 31, Yang et al., discloses that CIS-deficiency resulted in a spontaneous lung disorder that resembled allergic asthma; and it was associated with a greater abundance of IL-4- and IL-9- secreting CD4+ T cells which suggested that TH2 and TH9 cells may be involved in the disease process in these mice (page 5). Yang et al., teaches that deficient T cells showed enhanced differentiation into the TH2 and TH9 subsets of helper T cells (abstract); providing support for a population of genetically modified T cells comprising a genomic disruption of the CISH protein encoded by said CISH gene wherein  “absence of CIS in T cells led to more TH2 and TH9 differentiation and exacerbated airway allergic disease.” (page 3, para. 12). Yang et al., discloses the generation of cytokine-induced SH-2 protein (CISH)-deficient mice by using  a targeting vector constructed via  introduction of two loxP sites into the Cis locus that flanked a region spanning exon 2 to the coding region of exon 3 with a neomycin-resistance cassette and targeting embryonic stem cells to generate Cis negative mice; e.g,  Cis−/− (page 4). Yang et al., discloses that Cis−/−mice had significantly more total cells, eosinophils and lymphocytes in lung infiltrates than did CIS-sufficient mice (page 5; Figure 3A). Yang et al., 
    PNG
    media_image2.png
    181
    286
    media_image2.png
    Greyscale
does not teach modified natural killer cells from the lung infiltrates of the Cis−/−mice. However, one of ordinary skill in the art would appreciate that all peripheral blood lymphocytes from a CISH-deficient mice comprise T cells, NK cells, B cell, or any combinations thereof, absent any factual evidence to the contrary.
  gene by is a nuclease mediated targeted double strand break.
However, before the effective filing date of the claimed invention, Zhang et al (US Pub 2015/0020223; IDS filed 09/08/2016) discloses a CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence may target the chromosomal CISH (cytokine inducible SH2-containing protein) (paragraph [0416]). Zhang et al., states the CRISPR-Cas system,” does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target” (paragraph [0006]) which is “ affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome” (paragraph [0006]). Zhang et al., discloses some genetic disorders such as SCID characterized by absence of mature T lymphocytes and NK cells (paragraphs [0372]-[0373]. Zhang et al., teaches pharmaceutical compositors to study  the effects of mutations on an  animal or cell and development and/or progression of a disease or to study the effects of a genome sequence modified by the CRISPR complex of the invention on a cellular function of interest (paragraphs [0584][[0587]).
Targeting lymphatic cells including T cells, NK, and other by CRISPR-Cas system chimeric RNA was known in the art before the effective filing date of the claimed invention.  Welstead et al. discloses that the Cas9 and gRNA molecules can be delivered to a target cell including T cells or a lymphoid progenitor cell, a hematopoietic stem cell, a natural killer cell (NK cell), and others (paragraph [0158]).
 It would have been obvious to the skilled artisan to combine the disclosure of Yang et al., on  CIS-deficient mice which spontaneously developed airway inflammation with significantly more total cells, eosinophils and lymphocytes in lung infiltrates than did CIS-CISH gene. It is prima facie obvious to combine prior art elements according to known methods to yield predictable results.  In the instant case, disruption in an endogenous CISH gene to increase airway inflammation increasing total cells, eosinophils and lymphocytes in lung infiltrates was known in the art. Disruption in an endogenous CISH gene in T cells was known in the art as taught by both Yang and Zhang. Delivery of Cas9 and gRNA molecules to easily disrupt an endogenous gene in a target cell including a CD4+ T cell, a natural killer T cell (NKT cells), a regulatory T cell (Treg), a stem cell memory T cell, a lymphoid progenitor cell was routine and well known in the art as before the effective filing date of the claimed invention as evidenced by Welstead et al.  It would have been obvious for one of ordinary skill in the art to use an affordable, easy to set up and scalable CRISPR-Cas system to study the effects of an endogenous CISH gene mutations on an animal or in a cell including lymphocytes in lung infiltrates (e.g, NK, T-cell, lymphoid progenitor cell ) leading to development and/or progression of spontaneous allergic asthma without undue effort and with a high probability of success.
Regarding claim 32, Yang et al., discloses a genetic disruption of the  Cis locus that flanked a region spanning exon 2 to the coding region of exon 3 and Zhang et al., discloses disruption in an endogenous CISH via a CRISPR-Cas system, such that  the practitioner in the art would readily understand how to target a region spanning exon 2 to the coding region of exon 3 via a CRISPR-Cas system to disrupt the CISH gene. 
 gene (paragraphs [0041][0416]).
Regarding claim 37, Yang and Zhang make obvious the method of claim 1. Moreover, Welstead et al. discloses genetically modify T cells including introduction of T cell receptor (TCR) or chimeric antigen receptor (CAR) genes encoding transmembrane TCR or CAR proteins (paragraph [0008]) and targeting endogenous genes via the Cas9 and gRNA molecules. Welstead et al. also teaches host cells for the CRISPR-Cas system including T cells, a lymphoid progenitor cell, a hematopoietic stem cell, a natural killer cell (NK cell), and others (paragraph [0158]), such that that the practitioner in the art would readily understand how to genetically modify human natural killer cells to comprise an exogenous T cell receptor (TCR) or chimeric antigen receptor (CAR) based on influential considerations in the design of the assay.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Pharmaceutical compositions comprising a population of ex vivo engineered human natural killer (NK) cells comprising a gene disruption  in a target site in a region corresponding to exon 2 or exon 3 of the genome of the human cytokine inducible SH2-containing protein (CISH) of SEQ ID  NO: 103, wherein said gene disruption is a targeted double strand break at the target gene site, and wherein said gene disruption is introduced by a Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) system comprising a Cas9 nuclease and a guide RNA (gRNA), wherein said gRNA is at least 15 contiguous basepairs complementary to 15 basepairs of exon 2 or exon 3 of the CISH genomic sequence,  wherein said gRNA hybridizes to a CISH gene sequence that comprises a sequence having at least 80% identity to one of SEQ ID NOS: 75-86 and wherein said double strand break suppresses or eliminates expression of CISH gene, does not reasonably provide enablement for:
(i) a pharmaceutical composition comprising NK cells comprising a genus of disruptions in an endogenous CISH gene to suppress expression of the CISH gene product and methods of  treating cancer in a human subject comprising administering to the subject said pharmaceutical composition (claims 31 and 46), and 
(ii) a pharmaceutical composition comprising NK cells comprising an undefined number  of genomic disruptions within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a CISH gene and an undefined number  of genomic disruptions within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in a TGFBRII gene with the contemplated function of suppressing or eliminating expression of CISH and TGFBRII, and methods of  treating cancer in a human 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claim 31 and the claims depending therefrom are drawn to NK cells that comprise a genomic disruption of CISH. Claim 41 and depending therefrom are drawn to NK cells that comprise a genomic disruption of CISH and TGFBRII, wherein the disruption is within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in the CISH and TGFBRII genes. Other dependent claims refer to the use of a nuclease mediated targeted double strand break in the CISH gene, a target site that comprises a sequence of one of SEQ ID NOS: 75-86, or a target site in a region within exon 2 or exon 3 of the CISH gene of SEQ ID NO: 103, and still others are limited to NK cells comprising an exogenous T cell receptor (TCR) or chimeric antigen receptor (CAR). Claims 46 and 49 are directed to methods of treating cancer comprising administering the a pharmaceutical composition comprising the genetically modified human NK  cells of claims 31 and 41, respectively. 
The genetically modified human NK  cells of claims 31 and 41 comprise a genus of modifications resulting in endogenous disruption of the CISH to eliminate its expression (claim 31) and disruptions within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in the CISH and TGFBRII genes, that do not require the CRISPR system.
The modifications resulting in endogenous disruption of the CISH to eliminate its expression in claim 31, when given the broadest reasonable interpretation, encompass a genus of unspecified variants of genetically modified NK cells, e.g., chemical modification, modification 
In relation to claim 41, the genus of genomic disruptions within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in the CISH and TGFBRII genes, when given the broadest reasonable interpretation, encompass a genus of unspecified variants of genetically modified NK cells, e.g., e.g., chemical modification, modification by contact, modification by culturing cells in appropriate conditions, genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases, etc, that may or not produce the  population of genetically modified human natural killer cells with suppressed or eliminated expression of CISH and  TGFBRII for the treatment of a cancer. 

    PNG
    media_image3.png
    255
    496
    media_image3.png
    Greyscale
The references cited in the previously pending 103 rejection provide evidence that the use of a guide RNA and a Cas9 endonuclease to create double stranded breaks in a target gene sequence in cells including primary T lymphocytes was known in the prior art (see WO 2014/191128 to Choulika et al., of record IDS filed on 09/08/2016;  Citations are from the National Stage U.S. Pub 2016/0184362.The National Stage is deemed an English language translation of ∼10% homologous recombination targeting efficiency” (page 2109; col. 1) . Additionally, Palmer evaluates the potential clinical benefit of CISH knockdown in patient T cells by co-transduced shmiR-encoding retrovirus with a retrovirus encoding various tumor-specific TCRs in patient PBL and evaluating tumor reactivity using intracellular stain-ing for IFN-γ (page 2100; col.1). Specifically, Palmer transfects cells with recombinant constructs having a neo gene able to target exons 2 and 3 of the Cish locus. See Figure 1. G.  Palmer et al., teaches that significantly enhanced specific IFN-γ release in tumor-specific T cells knocked down for CISH over that of a shmiR scramble control (Fig. 5, C–E). (page 2100; col.2) and suggests that “that Cish negatively regulates both mouse and human T cell tumor–reactivity, though the molecular mechanism by which Cish inhibits immunity remains to be evaluated”. Accordingly, Palmer provides support for knocking down CISH in tumor-specific T cells but not human NK cells by introducing a recombinant vector encoding an exogenous sequence having  an ∼10% homologous recombination targeting efficiency. Palmer does not teach any methods of treating cancer with a population of genetically modified human natural killer cells comprising a genomic disruption of the CISH gene product. The applicant is on record as stating that prior art of  “Welstead, nor Overwijk individually or in combination with each other and/or Duchateau teach or make obvious pharmaceutical compositions that 
The specification merely describes one example of CRISPR expression system  comprising specific pairs of sgRNA for high level cleavage of the CISH gene (e.g, Figure 76B). The specification’s working examples show that nucleofection or electroporation of T cells or primary T lymphocytes with the guiding polynucleotide, a nuclease and an exogenous T cell receptor (paragraphs [0035][0053][0082]). Specifically, Figure 44 discloses guiding oligonucleotides that have been modified with 4-8 base pair truncations at the 5’ and 3’ ends (see also paragraphs [0099]; [00351]). FIG. 44 depicts three modified sgRNA for CISH identified as SEQ ID NO:158 and referred in the specification as CIS sRNA #2 Modified RNA Oligo. 

    PNG
    media_image4.png
    53
    505
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    58
    627
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    479
    608
    media_image6.png
    Greyscale
Table 5 of the Specification, paragraph [0497],  illustrates the engineered CISH guide RNA (gRNA) including sense and antisense SEQID NOS 1-6 identified as SEQ ID NOS: 75-86. Moreover,  Figures 60-61, illustrate densitometry analysis for 293T cells transfected with CRISPR and CISH gRNAs 1, 3, 4, 5 or 6 (paragraphs [0113]-[0114]) and Figures 62A-66B illustrate TIDE analyses of  CISH gRNA 1, CISH gRNA 3, 
    PNG
    media_image7.png
    386
    622
    media_image7.png
    Greyscale
Figure 76B illustrates efficient integration of 85.11% of a double stranded polynucleic acid donor at the CISH locus of human T cells using CRISPR and CISH gRNAs identified as 2 of SEQ ID NO:76. The Specification, illustrates in Table 7 different efficiencies of Cas9/gRNA pair in creating double strand break (DSB) at each target gene site HPRT, AAVSl, CCR5, PDl, and CTLA4.
Additionally, the Specification contemplates genomic disruptions in an endogenous CISH including: (i)  altering a promoter of a gene, and/or (ii) by administering interfering RNAs such as siRNA, shRNA, or microRNA that can be inserted into the genome of a T cell, thus knocking down a gene within the T cell (paragraph [0302] ), and/or (iii) overexpressing a dominant negative protein (paragraph [0303]) and/or (iv) stop codon that can be inserted or created (e.g., by nucleotide replacement), in one or more genes (paragraph [0304]).  However, the specification is silent, for example, about how promoters are modified to knock out CISH and/or TGFBRII gene expression. The specification is silent about nucleofection or electroporation of 
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the claimed invention within the broad scope as instantly claimed.
It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  Therefore, claims 31-50 are rejected under 35 U.S.C. 112, first paragraph, for a lack of enablement, because the specification, while being enabling for ex vivo engineered human natural killer (NK) cells  transfected with modified specific gRNA and nucleic acids encoding said Cas9 that associates with said modified gRNA to target a region corresponding to exon 2 or exon 3 of the CISH gene of SEQ ID NO: 103 to suppress expression of CISH, does not reasonably provide enablement for the genus genetically modified human NK  cells and methods of treating cancer comprising administration of said modified human NK  cells .  
***
s 31-50 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics. 

The genus of  modifications resulting in endogenous disruption of the CISH to eliminate its expression in claim 31, when given the broadest reasonable interpretation, encompass a genus of unspecified variants of genetically modified NK cells, e.g., chemical modification, modification by contact, modification by culturing cells in appropriate conditions, genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases, etc, that may or not produce the  population of genetically modified human natural killer cells with suppressed or eliminated expression of CISH for the treatment of a cancer. 
In relation to claim 41, the genus of genomic disruptions within 20 bases immediately 5' of a first nucleotide of a protospacer adjacent motif (PAM) sequence in the CISH and TGFBRII genes, when given the broadest reasonable interpretation, encompass a genus of unspecified variants of genetically modified NK cells, e.g., e.g., chemical modification, modification by contact, modification by culturing cells in appropriate conditions, genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases, etc, that may or not produce the  population of genetically modified human natural killer cells with suppressed or eliminated expression of CISH and  TGFBRII for the treatment of a cancer. 
The specification merely describes one example of CRISPR expression system  comprising specific pairs of sgRNA for high level cleavage of the CISH gene (e.g, Figure 76B). 

    PNG
    media_image4.png
    53
    505
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    58
    627
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    479
    608
    media_image6.png
    Greyscale
Table 5 of the Specification, paragraph [0497],  illustrates the engineered CISH guide RNA (gRNA) including SEQID NOS 1-6 and target sequences for sense and antisense sequences 5’-3’ identified as SEQ ID NOS: 75-86. Moreover,  Figures 60-61, discloses densitometry analysis for 293T cells transfected with CRISPR and CISH gRNAs 1, 3, 4, 5 or 6 (paragraphs [0113]-[0114]) and Figures 62A-66B illustrate TIDE analyses of  CISH gRNA 1, CISH gRNA 3, CISH gRNA 4, CISH gRNA 5, CISH gRNA 6, respectively, in  duplicate experiments (paragraphs [0115]-[0119]). Note that transgene integration by tracking of indels by decomposition (TIDE)  analysis (specification paragraph [0440]) measures  induced targeted indels by synthesized sgRNAs which are indicative of mutagenic NHEJ in a gene locus (Hendel et al., 2015  Nature Biology 985-990; page 856; of 
    PNG
    media_image7.png
    386
    622
    media_image7.png
    Greyscale
Figure 76B illustrates efficient integration of 85.11% of a double stranded polynucleic acid donor at the CISH locus of human T cells using CRISPR and CISH gRNAs identified as 2 of SEQ ID NO:76. 
Additionally, the Specification contemplates genomic disruptions in an endogenous CISH including: (i)  altering a promoter of a gene, and/or (ii) by administering interfering RNAs such as siRNA, shRNA, or microRNA that can be inserted into the genome of a T cell, thus knocking down a gene within the T cell (paragraph [0302] ), and/or (iii) overexpressing a dominant negative protein (paragraph [0303]) and/or (iv) stop codon that can be inserted or created (e.g., by nucleotide replacement), in one or more genes (paragraph [0304]).  However, the specification is silent, for example, about how promoters are modified to knock out CISH and/or TGFBRII gene expression. The specification is silent about nucleofection or electroporation of NK cells or primary T lymphocytes with siRNA, shRNA, or microRNA to eliminate CISH and/or TGFBRII expression, and pharmaceutical compositions comprising said transfected NK cells for the treatment of cancer, let alone any other species of a genus of modified NK cells (e.g. chemical modification, modification by contact, modification by culturing cells in appropriate conditions, genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases, etc.,) and 
Thus, in view of the reasons set forth above, one skilled in the art at the time the invention was made would not have recognized that applicant was in possession of the claimed invention as presently claimed.
Conclusion
Claims 31-50 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633